Citation Nr: 0427066	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  00-14 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a lower abdominal 
scar.

2.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151, for a lower abdominal 
scar.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The evidence of record indicates that the veteran had active 
service in the United States Navy from March 1989 to April 
1993; such service dates have not been verified by official 
sources but are not at issue in this appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Milwaukee, Wisconsin, VA Regional Office (RO).  The veteran 
testified in support of her appeal at a hearing held at the 
RO before a Hearing Officer in January 2000.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to her claims.

2.  The veteran's existing lower abdominal scar is not 
related to her period of active service.

3.  Scarring of the veteran's lower abdomen is not due to VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of VA fault in performing an 
abdominoplasty in June 1997, and is not the result of an 
event that was not reasonably foreseeable.




CONCLUSIONS OF LAW

1.  A lower abdominal scar was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

2.  The criteria for entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
a lower abdominal scar have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (prior to, and as of, 
September 2, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to the 
claims being decided on appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-124. 

In this case, in a letter dated January 2003, the RO 
acknowledged the veteran's claim for service connection for a 
lower abdominal scar, notified her of VA's duty to assist, 
and indicated that it was developing her appeal pursuant to 
that duty.  The RO specifically explained that it would 
obtain records from VA and private facilities and federal 
agencies and statements from lay individuals provided the 
veteran identified the sources of those records and 
statements.  In addition, the RO asked the veteran to sign 
the enclosed forms authorizing the release of her treatment 
records, or if she preferred, to obtain the records on her 
own initiative and send them to the RO.  The RO indicated 
that it had requested an examination at a VA Medical Center 
and advised the veteran to attend that examination once 
scheduled.  The content of this document considered in 
conjunction with the content of other documents sent to the 
veteran while her appeal was pending, as discussed below, 
reflect compliance with the express content requirements of 
the law as found by the Court in Pelegrini II.  

In addition to the January 2003 letter, a rating decision 
dated November 1999, a statement of the case issued in March 
2000, and a supplemental statement of the case issued in 
August 2003, the RO notified the veteran of the reasons for 
which her claim for service connection for a lower abdominal 
scar had been denied, the evidence it had requested in 
support of that claim, the evidence it had considered in 
denying that claim, and the evidence still needed to 
substantiate that claim.  The RO also provided the veteran 
the regulations pertinent to this claim, including those 
governing VA's duties to notify and assist.

Then, in the supplemental statement of the case issued in 
August 2003, the RO explained that, given the veteran's 
contentions, it was considering whether she was entitled to 
compensation for her scar under the provisions of 38 U.S.C. 
1151.  The RO then explained the reasons for which it denied 
this claim, the evidence it had considered in doing so, and 
the evidence still needed to substantiate that claim.  As 
well, the RO provided the veteran the law pertinent to such a 
claim, including that which applied prior to, and as of, 
October 1, 1997, and notified her that the amended law was 
applicable to her appeal.  The RO gave the veteran and her 
representative an opportunity to respond to the RO's action 
in considering the veteran's claim based on the new theory of 
law.  Thereafter, however, the veteran offered no argument in 
support thereof.  The RO then certified for appeal two 
issues:  entitlement to service connection for a lower 
abdominal scar, and entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
a lower abdominal scar.  

Based on the above the Board finds that the veteran has been 
fully advised as to the information needed to support her 
claims and has been given every opportunity to identify or to 
submit such, to include being generally afforded contact 
information in the event she had questions relevant to her 
appeal.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
VA has fulfilled its duty to notify the veteran consistent 
with the VCAA.  

B.  Duty to Assist

The RO has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to her appeal, 
including available service medical records and VA and 
private treatment records.  The claims file includes the 
records relevant to the veteran's abdominoplasty as well as 
records prior and subsequent to such surgery.  The RO also 
conducted medical inquiry in an effort to substantiate the 
veteran's claims by affording her a VA examination of her 
abdominal scar in September 1999.  On that date, a VA 
examiner addressed the nature of the scar and attached 
photographs of it to his examination report.  

Under the facts of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence she should submit to substantiate her 
claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claims

A.  Service Connection - Lower Abdominal Scar

In written statements initially submitted in support of her 
appeal and during a hearing held at the RO before a Hearing 
Officer in January 2000, the veteran asserted that she 
developed a scar on her abdomen secondary to a fourth 
cesarean section performed in service, in June 1992.  She 
asserted that the in-service physician improperly performed 
this procedure and that abdominal flaps protruded from the 
incision site.  Allegedly, this resulted in irritating, 
excess skin hanging over the incision and numbness, pain and 
itchiness in the area of the incision.  The veteran explained 
that, following discharge, she sought medical advice 
regarding back pain, and during that visit, she also 
discussed her incision.  A physician advised her to undergo 
an abdominoplasty, during which he would remove the scar 
tissue, pull the skin down and make another incision of the 
same width, but lower on the veteran's body.  The veteran 
followed this advice and is seeking service connection for 
continued scar problems, identified as a scar that is longer; 
it now extends from hip to hip.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Subsequent manifestations of a chronic disease in 
service, however remote, are to be service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In-service gynecologic records are unavailable but the 
available service medical records establish that the veteran 
twice gave birth in service and during separation examination 
conducted in April 1993, the veteran reported two cesarean 
sections in service, the last at the age of 25.  These facts 
are not in dispute.

The Board emphasizes, however, that post-service medical 
records, including VA treatment records dated since July 1997 
and a report of a VA scars examination conducted in September 
1999, establish that, to the extent the veteran had residual 
scarring from the in-service cesarean sections, such scarring 
no longer exists.  Rather, in June 1997, the veteran 
underwent an abdominoplasty at a VA facility, during which a 
physician resected skin from the veteran's abdomen.  This 
effectively removed the scar tissue that resulted from the 
cesarean sections and resulted in another lower abdominal 
scar for which the veteran is now claiming entitlement to 
service connection.

The veteran contends that she underwent the abdominoplasty 
because of problems with the scarring residual to her 
cesarean procedure during service, and that, as such, this 
new scar warrants service connection.  In that regard the 
Board notes that the medical evidence of record fails to 
document any complaints relevant to the cesarean scar during 
or subsequent to service and prior to the abdominoplasty.  In 
fact, according to the medical evidence of record, following 
discharge, the veteran expressed no complaints associated 
with that scar, and instead, indicated that she was concerned 
with the laxity of her skin and the stretch marks in her 
abdominal area.  The veteran ultimately decided to undergo 
the June 1997 abdominoplasty to improve these problems.  

To prevail in her claim, the veteran must submit competent 
evidence establishing the existence of a present disability 
resulting from service or a service-connected disability.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran has submitted no evidence other than her own initial 
assertions indicating that she currently has a scar secondary 
to an in-service cesarean section itself.  Moreover, she has 
presented no competent medical evidence that the post-service 
abdominoplasty was required to correct a scar residual to the 
in-service cesarean, to include due to disabling pathology 
associated with the cesarean scar.  As a lay individual her 
assertions alone are insufficient to establish the required 
nexus necessary in this case.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  The Board thus 
emphasizes that no medical professional has even suggested 
that the abdominoplasty was performed to correct any prior 
disabling pathology attributable to an in-service cesarean.  
Rather, the medical records are consistent in noting the 
veteran's weight gain over the time since her service 
discharge, as well as muscular weakness in the abdominal area 
after multiple births, along with the veteran's concern for 
loose skin and stretch marks.  

In light of the foregoing, the Board finds that a lower 
abdominal scar is not related directly to the veteran's 
period of active service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of her claim.  Rather, 
as the preponderance of the evidence is against the claim, it 
must be denied. 



B.  Compensation Under 38 U.S.C.A. § 1151

During her January 2000 hearing, the veteran acknowledged 
that her current scar was secondary to the June 1997 
abdominoplasty and, at that time, first alternately contended 
that if she had known that such a long, symptomatic scar 
would result she would never have agreed to undergo the 1997 
surgery.  She claimed that a physician never informed her of 
the possible consequences of her decision to undergo this 
elective surgery and asserts that she is entitled to benefits 
pursuant to 38 U.S.C.A. § 1151.  

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 
1, 1997, to require not only that the VA treatment in 
question resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).  

Under VA regulations, for claims received on or after October 
1, 1997, as was the veteran's in this case, the claimant must 
establish actual causation.  To meet causation requirements 
based on additional disability, the evidence must show that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused the additional disability or 
death, or that the proximate cause of the additional 
disability or death was an event that was not reasonably 
foreseeable.  The latter determination is to be based on what 
a reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  VA will consider whether the risk of the event was 
the type of risk that a reasonable health care provider would 
have disclosed in connection with informed consent 
procedures.  69 Fed. Reg. 46,426, 46,433-34 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(c), (d)).  

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination to the veteran's condition after 
such care, treatment, or examination has stopped.  VA 
considers each involved body part or system separately.  69 
Fed. Reg. 46,426, 46,433 (Aug. 3, 2004) (to be codified at 
38 C.F.R. § 3.361(b)).  

While the veteran's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C. § 1151 set out 
above, effective September 2, 2004.  69 Fed. Reg. 46,426 
(Aug. 3, 2004) (to be codified at 38 C.F.R. §§  3.154, 3.358, 
3.361, 3.362, 3.363).  The veteran has not been informed of 
the language of the regulatory amendments; however, given 
that the affect of the changes is to make VA regulations 
consistent with the changes previously made to 38 U.S.C.A. 
§ 1151, of which the veteran has been clearly advised, she is 
not prejudiced in the disposition of her claim herein.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In this case, in written statements and statements made 
during a VA scars examination conducted in September 1999, 
and in connection with her personal hearing, the veteran 
asserted that the June 1997 abdominoplasty resulted in 
additional disability in the form of a longer, larger scar, 
numbness at the site of the incision, pain at and around the 
site of the incision, swelling at the end of the incision, 
itching inside the incision, and an occasional tearing pain 
underneath the scar.  Medical documents confirm that the 
veteran has a 53-centimeter scar (larger than the initial 
scar that resulted from multiple cesarean sections) and 
decreased sensation around the scar secondary to the June 
1997 abdominoplasty.  They do not confirm any of the other 
reported symptoms secondary to this procedure.  In fact, they 
show that the scar is nontender and fail to document 
objective manifestations of symptoms subjectively complained 
of by the veteran.

Assuming the 53-centimeter scar and the decreased sensation 
around the scar represent additional disability that resulted 
from the June 1997 abdominoplasty, the veteran does not 
assert, and the medical record does not establish, that that 
additional disability is due to VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of VA fault in performing the abdominoplasty.  Rather, the 
veteran asserts that, because no physician informed her of 
the nature of the scar that would result from the 
abdominoplasty, the additional disability was not reasonably 
foreseeable.  This assertion is not supported by the evidence 
of record.  

According to a June 15, 1997 progress note, prior to the 
surgery, a plastic surgeon discussed the procedure with the 
veteran and her spouse.  He indicated that he proposed an 
incision in the bikini line, possibly extending laterally to 
take up excess tissue.  He also indicated that he might have 
to change the umbilical location or create a new umbilicus, 
which would result in incisions around the umbilicus.  He 
explained that the veteran might require post-operative 
transfusions and/or touch-up work.  He concluded that the 
veteran and her spouse understood the potential risks of the 
procedure and had signed a consent form.

Moreover, in a supplemental statement of the case issued in 
August 2003, the RO cited to medical information found on the 
internet, which showed that known complications of an 
abdominoplasty include thick scar formation, long (sometimes 
extending from hip to hip) and often heavy scarring, a scar 
around the belly button, and numbness in the abdomen around 
the scar.  The RO provided the veteran an opportunity to 
respond to this information, but the veteran did not do so.  
Further, as the record stands, there is no medical evidence 
in the claims file refuting this information relevant to the 
nature of foreseen consequences of an abdominoplasty.

In light of the foregoing, the Board finds that scarring of 
the veteran's lower abdomen is not due to VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of VA fault in performing an abdominoplasty 
in June 1997, and, is not the result of an event that was not 
reasonably foreseeable.  Instead, the post-abdominoplasty 
scar, extending laterally to the hips and resulting in some 
numbness/change in skin appearance, is an event that 
reasonable health care providers consider to be an ordinary 
risk of the treatment provided.  In this instance such result 
was discussed with the veteran prior to obtaining her consent 
for the surgery.  And, as set out above, no other objective 
manifestations resulting in additional disability due to the 
abdominoplasty have been documented by competent medical 
evidence.  

The veteran has submitted no evidence other than her own 
assertions to support her assertion that she has additional 
disability that is attributable to VA surgical procedures and 
was not foreseeable.  Because the veteran has no specialized 
medical training with regard to this matter, her assertions, 
alone, may not be considered competent evidence to establish 
fault, carelessness, a lack of foreseeability or the 
existence of additional disability attributable to the 
surgery.  Espiritu, 2 Vet. App. at 494-95. 

Thus, there is no approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of the matter and the veteran is not entitled 
to the benefit of the doubt in resolving such issue.  38 
U.S.C.A. § 5107.  Based on the above finding, the Board 
concludes that the criteria for entitlement to compensation 
under the provisions of Title 38, United States Code, Section 
1151, for a lower abdominal scar, have not been met.  


ORDER

Entitlement to service connection for a lower abdominal scar 
is denied.

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for a lower abdominal scar 
is denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



